Case: 10-50340 Document: 00511309406 Page: 1 Date Filed: 12/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 2, 2010
                                      No. 10-50340
                                    c/w No. 10-50350                        Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JORGE DELGADO,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-231-1
                             USDC No. 3:09-CR-584-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jorge Delgado appeals the 18-month sentence he received following the
revocation of his supervised release.            Delgado argues that the revocation
sentence was unreasonable because the district court ordered that 9 months of
this sentence run consecutively to a 30-month sentence imposed for a separate
illegal reentry conviction.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50340 Document: 00511309406 Page: 2 Date Filed: 12/02/2010

                                 No. 10-50340
                               c/w No. 10-50350

      We have yet to determine whether sentences imposed upon revocation of
supervised release are to be reviewed under the “unreasonableness” standard of
United States v. Booker, 540 U.S. 220 (2005). Prior to Booker, we applied a
“plainly unreasonable” standard. See United States v. Hinson, 429 F.3d 114,
119–20 (5th Cir. 2005). However, we need not decide the correct standard today
because Delgado’s sentence is appropriate under any standard. See id. at 120.
      “The district court has the discretion to order that a sentence imposed
upon the revocation of supervised release run concurrently with or consecutively
to other sentences.” United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir.
2009). The district court’s decision to run the revocation sentence partially
consecutive to the sentence on the underlying charge was authorized by statute
and is preferred under the guidelines policy statements. See 18 U.S.C. § 3584;
U.S.S.G. § 7B1.3(f) & comment. (n.4.). Additionally, the sentencing transcript
reflects that the district court at least implicitly considered the 18 U.S.C.
§ 3553(a) factors and when imposing Delgado’s revocation sentence. See United
States v. Gonzales, 250 F.3d 923, 930 (5th Cir. 2001).
      AFFIRMED.




                                       2